DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 93-110 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Quadri (US Patent Publication 20100082094).
As to claim 93, Quadri discloses in Figure 15 a prosthetic heart valve device comprising a valve support (500a), a prosthetic valve (54), an anchoring member  including a first end attached to the valve support and a second end spaced from the valve support (570a), a first sealing member disposed on an interior surface of the valve support (620a shown in Figure 15 along the inner surface of the support structure), a second sealing member coupled to an interior surface of the anchoring member (620a shown in Figure 15 wrapped around the end of 576a) and a third sealing member coupled to an exterior surface of the anchoring member (620a shown in Figure 15).
As to claim 94, Quadri discloses the second and third sealing members are continuous (Paragraph [0118]).
As to claim 95, Quadri discloses the second end is not attached to the valve support and the sealing members wrap around the second end (Figure 15, Paragraph [0118]).
As to claim 96, Quadri discloses the first sealing member is attached to the prosthetic valve (Paragraphs [0070], [0088]).
As to claims 97 and 98, Quadri discloses the sealing members comprise a fabric (Paragraph [0109]).
As to claims 99 and 104, Quadri discloses the first end of the anchoring member is on the upstream and/or the downstream end (Shown in Figure 15 at 570a and unlabeled anchor above).
As to claims 100 and 105, Quadri discloses eyelets (98).
As to claims 101-103 and 106-108, Quadri discloses the connectors are sutures and/or rivets (Paragraphs [0070, [0088]).
As to claim 109, Quadri discloses the anchoring member flares outwardly (Shown in Figure 15).
As to claim 110, Quadri discloses the anchoring member extends only a partial length of the valve support (Shown in Figure 15).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WAYNE SCHALL whose telephone number is (571)270-1483. The examiner can normally be reached Monday through Friday, 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W SCHALL/Primary Examiner, Art Unit 3774